Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 03/29/2022 with respect to claims 1 and  5-14 have been considered but are moot in view of the new ground(s) of rejection. 
Claims 2-4 are canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, and 9-14 are rejected under 35 U.S.C. 102a(1) as being anticipated by Morofuji (US# 6,343,188 hereinafter Morofuji).

Referring to claim 1, Morofuji discloses a signal generation device (Fig. 1), comprising: 
an angular velocity sensor (angular velocity detection unit 1; Fig. 1) configured to detect an angular velocity of an imaging device (camera 2; Fig. 1) (numeral 1 denotes an angular velocity detection unit having an angular velocity sensor such as a vibration gyroscope attached to a photographing device such as a camera; 2, a DC cut filter (or a high-pass filter for cutting off a signal in an arbitrary band (to be referred to as an HPF hereinafter)) for cutting off the DC component of an angular velocity signal output from the angular velocity detection unit 1; and 3, an amplifier for amplifying the angular velocity signal to an appropriate sensitivity.; Col. 4 lines 4 lines 52-61, Fig. 1); and 
a central processing unit (CPU) (microcomputer 20; Fig. 1) configured to: 
obtain an angle of the angular velocity sensor (angular velocity detection unit 1; Fig. 1) by integration of the detected angular velocity (An integration unit (integrator) 203 of microcomputer 20 integrates the angular velocity signal and converts the angular velocity signal into an angular displacement signal corresponding to a vibration correction amount.; Col. 5 lines 17-25); and 
generate a displacement signal as a tactile signal (vibration correction  control signal; Col. 10 lines 4-9) by conversion of the obtained angle into a displacement (In step S108, correction calculation of the angular displacement signal obtained in step S105 is performed in accordance with the determination of the vibration frequency/amplitude and the photographing state, thereby generating a vibration correction control signal.; Col. 10 lines 4-9), wherein the displacement signal represents translational movement of the imaging device (corrects the movement of an image the basis of an angular displacement signal output; Col. 5 lines 40-42 and Col. 13 lines 56-59).
Referring to claim 5, Morofuji discloses wherein the CPU (microcomputer 20; Fig. 1) is further configured to: normalize a displacement value of the displacement by a maximum value of the displacement (when the amplitudes and frequencies of the angular velocity signal and the angular displacement signal are detected by the frequency/amplitude detection unit 206 simultaneously, the vibration frequency is low, and the amplitude increases or decreases in a predetermined direction, panning or tilting can be determined. This information is supplied to the pan/tilt determination unit 205.; Col. 6 lines 1-7 and Col. 6 lines 25-52 ); and 
scale the normalized displacement value within a determined bit width range (The information of the vibration frequency and amplitude, which are detected by the frequency/amplitude detection unit 206, is supplied to the phase/gain correction unit 204. Phase/gain compensation is simultaneously performed when the frequency characteristic in the integration characteristics of the control system is changed in accordance with the vibration frequency and amplitude. Therefore, the stability of the control system can always be maintained, and a high correction capability can be realized for any kind of vibration. At the same time, a highly precise and stable system with a high reliability can be realized.; Col. 6 lines 25-52).
Referring to claim 6, Morofuji discloses wherein the CPU (microcomputer 20; Fig. 1) is further configured to generate an angular signal representing transition of the angle on a time axis as the tactile signal (provide a vibration correction apparatus which corrects a mechanical degradation such as shaft friction or element deformation, or a delay in response due to the temperature and time change of a movement correction means and simultaneously corrects variations due to a difference between individual driving systems, thereby always ensuring satisfactory response characteristics.; Col. 1 lines 63 to Col. 2 line 6).
Referring to claim 7, Morofuji discloses wherein the imaging device (camera 2; Fig. 1) is further configured to obtain moving image data (correcting the movement of an image; see Abstract and Col. 21 lines 50-55); and
the CPU (microcomputer 20; Fig. 1) is further configured to generate a signal synchronized with the moving image data obtained by the imaging device as the tactile signal (There is also provided the vibration correction apparatus, wherein the characteristic detection means detects the offset in response amplitude and phase of the movement correction means with respect to the driving signal, and the control means corrects a transfer gain and a phase of a control system consisting of the vibration detection means and the movement correction means.; Col. 22 lines 15-20….. and a vibration correction apparatus for correcting the movement of an image which is caused by a vibration includes a calibration function by which an angular velocity detected by an angular velocity detection unit is integrated and converted into an angular displacement signal to generate a vibration signal; Abstract).
Referring to claim 9, Morofuji discloses wherein the angular velocity sensor (angular velocity detection unit 1; Fig. 1) is further configured to detect the angular velocity in each of two or more directions of the imaging device (Fig. 1, two vibration detection systems and two vibration correction systems are arranged in the YAW and PITCH directions, respectively. The two systems independently detect a vibration and perform a correction operation. Their control systems can be identical although the direction of vibration to be corrected in one system is different from that of the other system.; Col. 12 lines 33-51), and the CPU (microcomputer 20; Fig. 1) is further configured to generate the tactile signal for each of the two or more directions based on the detected angular velocity in each of the two or more directions (A microcomputer 20 serves as a control means which receives the angular velocity signal output from the amplifier 3 and calculates and outputs-a vibration correction signal for driving a variable angle prism (VAP) serving as an image correction means in a vibration correction block 30.; Col. 4 lines 62-67, Fig. 1….. and Referring to FIG. 18, the right-side optical system will be described first. Reference numerals 1R and 1R' denote YAW- and PITCH-direction angular velocity detection units. YAW- and PITCH-direction vibration correction blocks 30R and 30R' are connected to the right-side VAP 302R.; Col. 16 lines 59-63).
Referring to claim 10, Morofuji discloses wherein the angular velocity sensor is further configured to detect the angular velocity in each of two or more directions of the imaging device (Fig. 1, two vibration detection systems and two vibration correction systems are arranged in the YAW and PITCH directions, respectively. The two systems independently detect a vibration and perform a correction operation. Their control systems can be identical although the direction of vibration to be corrected in one system is different from that of the other system.; Col. 12 lines 33-51), and the CPU (microcomputer 20; Fig. 1) is further configured to generate, as the tactile signal, a signal that integrates the angular velocity in the two or more directions (Referring to FIG. 18, the right-side optical system will be described first. Reference numerals 1R and 1R' denote YAW- and PITCH-direction angular velocity detection units. YAW- and PITCH-direction vibration correction blocks 30R and 30R' are connected to the right-side VAP 302R.  In the microcomputer 20, YAW- and PITCH direction integration units 203R and 203R', and YAW- and PITCH-direction phase/gain correction units 204R and 204R' are arranged.; Col. 16 line 16 to Col. 17 line 21).
Referring to claim 11, Morofuji discloses wherein the imaging device (camera 2; Fig. 1) is further configured to capture an image, the CPU (microcomputer 20; Fig. 1) is further configured to generate the tactile signal based on the angular velocity that is detected by execution of an image process on the captured image (A vibration correction block 30 corrects the movement of an image due to a vibration on the basis of an angular displacement signal output from the phase/gain correction unit 204 in the microcomputer 20. The vibration correction block 30 has an image correction unit 5 consisting of elements and mechanisms for correcting an image blur and an actuator for driving them, and a driving unit 4 serving as a driving means for driving the image correction unit 5.; Col. 5 lines 40-47).
Referring to claim 12, Morofuji discloses a signal generation method, comprising: 
in a signal generation device (Fig. 1): 
detecting, by an angular velocity sensor (angular velocity detection unit 1; Fig. 1), an angular velocity of an imaging device (camera 2; Fig. 1) (numeral 1 denotes an angular velocity detection unit having an angular velocity sensor such as a vibration gyroscope attached to a photographing device such as a camera; 2, a DC cut filter (or a high-pass filter for cutting off a signal in an arbitrary band (to be referred to as an HPF hereinafter)) for cutting off the DC component of an angular velocity signal output from the angular velocity detection unit 1; and 3, an amplifier for amplifying the angular velocity signal to an appropriate sensitivity.; Col. 4 lines 4 lines 52-61, Fig. 1); 
obtaining an angle of the angular velocity sensor (angular velocity detection unit 1; Fig. 1) by integration of the detected angular velocity (An integration unit (integrator) 203 of microcomputer 20 integrates the angular velocity signal and converts the angular velocity signal into an angular displacement signal corresponding to a vibration correction amount.; Col. 5 lines 17-25); and 
generating a displacement signal as a tactile (vibration correction  control signal; Col. 10 lines 4-9) signal by conversion of the obtained angle into a displacement (In step S108, correction calculation of the angular displacement signal obtained in step S105 is performed in accordance with the determination of the vibration frequency/amplitude and the photographing state, thereby generating a vibration correction control signal.; Col. 10 lines 4-9), wherein the displacement signal represents translational movement of the imaging device (corrects the movement of an image the basis of an angular displacement signal output; Col. 5 lines 40-42 and Col. 13 lines 56-59).
Referring to claim 13, Morofuji discloses a non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by a computer, cause the computer to execute operations (a vibration correction apparatus for correcting the movement of an image which is caused by a vibration includes a calibration function by which an angular velocity detected by an angular velocity detection unit is integrated and converted into an angular displacement signal to generate a vibration signal, a variable angle prism (VAP) is driven on the basis of the vibration signal; see Abstract), the operations comprising: 
detecting, by an angular velocity sensor (angular velocity detection unit 1; Fig. 1), an angular velocity of an imaging device (camera 2; Fig. 1) (numeral 1 denotes an angular velocity detection unit having an angular velocity sensor such as a vibration gyroscope attached to a photographing device such as a camera; 2, a DC cut filter (or a high-pass filter for cutting off a signal in an arbitrary band (to be referred to as an HPF hereinafter)) for cutting off the DC component of an angular velocity signal output from the angular velocity detection unit 1; and 3, an amplifier for amplifying the angular velocity signal to an appropriate sensitivity.; Col. 4 lines 4 lines 52-61, Fig. 1);
obtaining an angle of the angular velocity sensor (angular velocity detection unit 1; Fig. 1) by integration of the detected angular velocity (An integration unit (integrator) 203 of microcomputer 20 integrates the angular velocity signal and converts the angular velocity signal into an angular displacement signal corresponding to a vibration correction amount.; Col. 5 lines 17-25); and 
generating a displacement signal as a tactile signal by conversion of the obtained angle into a displacement (In step S108, correction calculation of the angular displacement signal obtained in step S105 is performed in accordance with the determination of the vibration frequency/amplitude and the photographing state, thereby generating a vibration correction control signal.; Col. 10 lines 4-9), wherein the displacement signal represents translational movement of the imaging device (corrects the movement of an image the basis of an angular displacement signal output; Col. 5 lines 40-42 and Col. 13 lines 56-59).
Referring to claim 14, Morofuji discloses a reproduction device (an image sensing device such as a silver halide camera and a video camera; Col. 1 lines 4-7), comprising: 
a central processing unit (microcomputer 20; Fig. 1) configured to: 
receive a tactile signal from an imaging device (camera 2; Fig. 1) (reference numeral 1 denotes an angular velocity detection unit having an angular velocity sensor such as a vibration gyroscope attached to a photographing device such as a camera; 2, a DC cut filter (or a high-pass filter for cutting off a signal in an arbitrary band (to be referred to as an HPF hereinafter)) for cutting off the DC component of an angular velocity signal output from the angular velocity detection unit 1; and 3, an amplifier for amplifying the angular velocity signal to an appropriate sensitivity.; Col. 4 lines 52-61); and 
reproduce the tactile signal, wherein the tactile signal comprises a displacement signal representing translational movement of the imaging device (A vibration correction block 30 corrects the movement of an image due to a vibration on the basis of an angular displacement signal output from the phase/gain correction unit 204 in the microcomputer 20. The vibration correction block 30 has an image correction unit 5 consisting of elements and mechanisms for correcting an image blur and an actuator for driving them.; Col. 5 lines 40-45), 
the displacement signal is generated based on a conversion of an angle into a displacement (In step S108, correction calculation of the angular displacement signal obtained in step S105 is performed in accordance with the determination of the vibration frequency/amplitude and the photographing state, thereby generating a vibration correction control signal.; Col. 10 lines 4-9), and 
the angle is obtained based on integration of an angular velocity that is detected by an angular velocity sensor (angular velocity detection unit 1; Fig. 1) the imaging device (camera 2; Fig. 1) (corrects the movement of an image the basis of an angular displacement signal output; Col. 5 lines 40-42 and Col. 13 lines 56-59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morofuji (US# 6,343,188 hereinafter Morofuji) in view of Levesque et al. (US# 2015/0189223 hereinafter Levesque).
Referring to claim 8, Morofuji as applied above does not specifically disclose wherein the imaging device is further configured to obtain moving image data; and
the CPU is further configured to generate stream data in which frame data of the moving image data and frame data of the tactile signal are stored in a same stream.
In an analogous art, Levesque discloses wherein the imaging device is further configured to obtain moving image data (video information; Paras. 0046-0047); and
the CPU is further configured to generate stream data in which frame data of the moving image data and frame data of the tactile signal are stored in a same stream (The resulting data may be transmitted as a single data stream combining both vibrations and video, or as two data streams with synchronization information.; Paras. 0046-0047).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Levesque to the system of Morofuji in order to allow the user to experience haptic effects in conjunction with the video to provide a more immersive experience for the user.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                    /NELSON M ROSARIO/Examiner, Art Unit 2624                                                     Primary Examiner, Art Unit 2624